DETAILED ACTION
Election/Restrictions
Newly submitted claims 10 and 11 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention is directed to a properly restricted subcombination of the originally presented combination because it recites elements directed to a plurality of ribs on the resinous guide body that were not originally presented. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10 and 11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In the interest of compact prosecution, Applicant is welcome to incorporate limitations from the withdrawn claims into independent claim 1 for further examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramonowski (2004/0144697) in view of Nishimura (7,594,659).

	Regarding claim 1, Ramonowski teaches a sheet conveyance device comprising:  
a first conveyance path (fig. 1, path shown) having a linear portion along which a sheet is to be linearly conveyed (see fig. 1); 
a second conveyance path (fig. 2, path shown) branched from the linear portion of the first conveyance path (see fig. 2); 
a branch member (fig. 10) which is provided at a branch portion branched from the first conveyance path to the second conveyance path and which is to be set selectively to a first position for guiding the sheet to a downstream side of the first conveyance path or a second position for guiding the sheet to the second conveyance path (compare figs. 1, 2, 10); and 
a drive mechanism ([0025])) for switching the branch member between the first position and the second position ([0004]), 
wherein the branch member includes: a resinous guide body ([0005], note that molding necessarily uses resin) having, in a first surface thereof, 
a first guide surface (fig. 10, surface without item 460) for guiding the sheet to the downstream side of the first conveyance path and, in a second surface (fig. 10, surface with item 460) thereof on back of the first surface, 
a second guide surface for guiding the sheet to the second conveyance path (compare figs. 1, 2, 10); and 
a metallic guide plate (fig. 10, item 460, [0028]) which is fixed to the second surface of the resinous guide body to make up the second guide surface in combination with the resinous guide body (see fig. 10), and
the resinous guide body and the metallic guide plate extend in a sheet width direction perpendicular to a sheet conveyance direction and are provided over an entire sheet passage area (see fig. 1, note that guide 10 extends in a sheet width direction over an entire width of the sheet passage area of sheet 14. Note that “sheet passage area” has not been defined in any way so as to preclude the space between the guide 10 and sheet 14 where the sheet passes the guide to be defined as the sheet passage area),
wherein the branch member is formed into a hollow shape by the resinous guide and the metallic guide plate (see figs. 3, 6, Note that, upon fastening metallic guide plate 360 to diverter 120, because diverter has lip 140, an area between the diverter and 120 and the metallic guide 360 is left hollow). 
Ramonowski does not teach wherein the metallic guide plate has a bent surface bent from a downstream-side end part of the second guide surface in the sheet conveyance direction toward the first guide surface and fixed to the guide body. First, it should be noted at MPEP 2144.04 states that a simple change in shape is not patentable if such a change was a matter of choice one of skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. Here, Ramonowski teaches several configurations of a metallic guide plate, but none has a bent surface as claimed. Examiner maintains that a metallic guide plate with a bent surface would have amount to a simple change in shape of Ramonowski’s metallic guide plate that one of skill in the art would have found obvious. 
Further, Nishimura teaches a branch member with two guide surfaces, one of those guide surfaces being of a different material than the body of the branch member and having a bent portion (Nishimura, see fig. 3, Note guide surface 60U has a bent portion of the construction claimed). It would have been obvious to one of ordinary skill in the art to form the metallic guide plate disclosed by Ramonowski in the shape of Nishimura’s guide surface 60U because doing so would amount to a simple change in shape.

Regarding claims 3, Ramonowski in view of Nishmura teaches the sheet conveyance device according to claim 1, wherein the metallic guide plate is fixed to 

	Regarding claim 6, Ramonowski in view of Nishimura teaches the sheet conveyance device according to claim 1, further comprising a swing shaft, wherein the branch member is swingably supported on the swing shaft (Note that Ramonowski’s branch member, as any such branch member, necessarily swings on a shaft).

	Regarding claim 9, Ramonowski in view of Nishimura teaches the sheet conveyance device according to claim 3. Ramonowski in view of Nishimura does not teach wherein the screw is inserted in a screw hole in the guide body in a direction perpendicular to the sheet width direction. However, According to MPEP 2144.04, a rearrangement of parts is only patentable if such a rearrangement modifies the operation of the device. Here, Ramonowski teaches screw holes in the side of the guide as opposed to in a guide surface of the guide, but the operation of the device has not been modified in any patentable way. Further, Ramonowski itself discloses numerous alternatives for directions of fixing the metal portion of the guide to the resinous portion, and thus to put screw holes in one place on the resinous portion as opposed to any other would have amounted to an obvious variant.

Claim(s) 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramonowski in view of Nishimura as applied to claim 1 above, and further in view of Masuda et al. (9,540,206) and Bell’ Albero et al. (9,580,266).

	Regarding claim 5, Ramonowski in view Nishimura teaches the sheet conveyance device according to claim 1. Ramonowski in view of Nishimura does not teach wherein 
the metallic guide plate has, at one end thereof in the sheet width direction, a pressed portion formed to extend outward of the guide body in the sheet width direction, and
the driving mechanism includes:
a cam which presses the pressed portion in a predetermined direction;
a drive source which drives the cam; and
a biasing member which biases the pressed portion in a direction opposite to a direction in which the pressed portion is pressed by the cam,
the biasing member is placed on opposition to the eccentric cam with the pressed portion interposed therebetween. Masuda teaches this (Masuda, see figs. 2-5, Note plate 91 having on one end thereof pressed portion 170 extending outward in the sheet width direction, a cam 69 driven by a drive source and a biasing member S2 biasing the plate against the movement of the cam. Note that the biasing member is placed in opposition to the eccentric cam with the pressed portion interposed therebetween). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the plate moving arrangement disclosed by Masuda to the plate disclosed by Ramonowski in view of Nishimura because doing so would amount to combining a known plate driving arrangement with a known plate construction to obtain predictable results.
 	Ramonowski in view of Nishimura and Masuda does not teach wherein the cam is an eccentric cam. Bell’ Albero teaches this (Bell’ Albero, see fig. 7, Note eccentric cam 316-320, biasing member 430 and a pressed portion pressed by the eccentric cam). It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the eccentric cam disclosed by Bell’ Albero for the cam disclosed by Ramonowski in view of Nishimura and Masuda because doing so would amount to the simple substitution of one known type of cam for another to obtain predictable results. 
	Regarding claim 7, Ramonowski in view of Nishimura, Masuda and Bell’ Albero teaches the sheet conveyance device according to claim 5, 
	further comprising a metal frame and a swing shaft, wherein the branch member is swingably supported on the swing shaft (Masuda, see figs. 2-6)
	the biasing member is a torsion spring (Masuda, see figs. 2-6, item S2),
	the torsion spring includes:
	a coil spring portion (Masuda, see figs. 2-6, item S21) which is externally fitted to the swing shaft;
	one end part (Masuda, see figs. 2-6, item 150) which extends in a radial direction of the coil spring portion and which makes contact with the pressed portion to bias the pressed portion upward (Masuda, see figs. 2-6, note that “upward” is relative); and
	another end part (Masuda, see figs. 2-6, item 56) which extends from the coil spring portion in a direction different from the one end part and which makes contact with the frame to be engaged therewith (Masuda, see figs. 2-5), and
	the frame is electrically grounded (Masuda, note that the frame is necessarily grounded).

	Regarding claim 8, Ramonowski in view of Nishimura, Masuda and Bell’ Albero teaches the sheet conveyance device according to claim 7, wherein the pressed portion is arranged between the eccentric cam and the one end part (Masuda, see figs. 2-5, Note that upon combination with Bell’ Albero’s eccentric cam, the limitation is met).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853